Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered January 24, 1985, convicting her of criminal possession of stolen property in the second degree and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain oral statements.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the evidence adduced at bar amply established her accessorial conduct with respect to the possession and attempted use of a stolen credit card (see, Penal Law § 20.00). The record discloses that, with knowledge of the unlawful plan to utilize the card, the defendant participated in the theft by providing transportation to the retail establishments involved and, thereafter, by helping to gather the articles of clothing subsequently purchased with the stolen card.
Finally, the defendant argues that the court erred in denying that branch of her omnibus motion to suppress certain oral statements. We find nothing in the record which suggests that the court erred in determining that the defendant’s statements were made after a voluntary and knowing waiver of her rights, and that they had not been induced by threats or promises (see, People v Gee, 104 AD2d 561, lv denied 64 *755NY2d 759). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.